Citation Nr: 1761048	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  17-23 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for headaches, to include sinus headaches.

2.  Entitlement to service connection for right eye disability. 

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

4.  Entitlement to service connection for a skin condition of the right arm, to include skin tumors. 

5.  Entitlement to service connection for a skin condition of the back, to include skin tumors. 

6.  Entitlement to service connection for a neurological disorder of the right leg. 

7.  Entitlement to service connection for a neurological disorder of the left leg. 

8.  Entitlement to service connection for gout.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1963 and from July 1965 to July 1968, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before the undersigned Veterans Law Judge in August 2017.  A transcript of this hearing is associated with the claims file. 

In light of the Veteran's contentions and the medical evidence, the Board has recharacterized the service connection claims to reasonably encompass diagnoses reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the Board hearing, the Veteran identified extensive service in the Army Reserves and the National Guard.  Although some of these records appear to be associated with the claims file, complete Army Reserve and National Guard records do not appear to be associated with the claims file.  Upon remand, the AOJ should request that the Veteran provide the appropriate information regarding his Army Reserve and National Guard service in order for the AOJ to obtain outstanding records.  

Also during the hearing, the Veteran stated that he was sent to a hospital in Saigon to have his leg and skin treated during service.  Upon remand, the AOJ should attempt to obtain any additional service treatment records dated during the Veteran's service in Vietnam from a hospital in Saigon.   

The Veteran also stated during the Board hearing that he went to "Wright-Patt" at the Air Force base.  Any treatment records from this facility should also be associated with the claims file.  

The Veteran has identified private treatment records that have not been associated with the claims file.  Although records from Dr. Fleagle have been associated with the claims file through 2010, the Veteran has indicated that he is in receipt of relevant ongoing treatment with Dr. Fleagle.  Also during the hearing, he stated that he saw a doctor on "Main Street" when he got out of the service.  Treatment records from Drs. Wolf, Carrol, Kardan, LaBianco, Perdant, Gorvsky, and Laviano, as well as the provider Pataruma should also be obtained.  

After obtaining any outstanding service and private treatment records, the Veteran should then be afforded additional VA examinations to determine the nature, onset, and etiology of his disabilities.     
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file records of VA treatment dated since February 2013. 

2.  Take appropriate steps to obtain any outstanding Army Reserve and National Guard service records.  

Any negative response should be associated with the claims file. 

3.  Take appropriate steps to obtain separately stored hospitalization records from a hospital in Saigon.  See August 2017 Board hearing transcript.  

Any negative response should be associated with the claims file.  

4.  Take appropriate steps to obtain any treatment records from "Wright-Patt" Air Force Base.  

Any negative response should be associated with the claims file.    

5.  Afford the Veteran an additional opportunity to identify or submit additional private treatment records, to specifically include treatment records from Dr. Fleagle dated since 2010, Dr. Wolf, Dr. Carrol, Dr. Kardan, Dr. LaBianco, Dr. Perdant, Dr. Gorvsky, Dr. Laviano, and provider Pataruma.  The Veteran should also identify the doctor he saw on "Main Street" when he got out of service.  

6.  The Veteran should then be scheduled for an appropriate VA examination to determine the nature, onset, and etiology of any gout related disability found to be present. 

The examiner should opine as to whether it is at least as likely as not that any gout related disability found to be present had its onset in service or is otherwise related to service, to include exposure to herbicide agents. 

The examiner should consider the private treatment records which include a medical history that lists gout.  

The examiner should consider the service treatment records which discuss rheumatoid arthritis (see November 1961and October 1966 treatment records).

7.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, onset, and etiology of his headache condition.  

The examiner should opine as to whether it is at least as likely as not that the Veteran has a headache condition that had its onset in service or is otherwise related to service, to include exposure to herbicide agents. 

The examiner should consider the Veteran's private treatment records that show treatment for sinus problems.  The examiner should also consider that during the Board hearing the Veteran contended that he had sinus headaches.  Additionally, the Veteran contends that his 
headache condition is related to herbicide exposure and/or dust exposure from Vietnam.  He states that his headaches became more severe while in Vietnam.  

Service treatment records show notations of headaches in August 1960, April 1967, and June 1967.  His reserve records also show that he reported headaches in November 1975.  A March 1984 reserve record notes sinus headache.  A January 1992 reserve record notes headaches due to sinus problems.       

8.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, onset, and etiology of any right eye disability found to be present. 

(i) Identify any right eye disability found to be present. 

(ii) For all right eye disabilities found to be present, the examiner is asked to opine as to whether it is at least as likely as not that the right eye disability had its onset in service or is otherwise related to service, to include exposure to herbicide agents.  

A partially undated service record notes that the Veteran sees triple when looking at a bright object.  The examiner should consider the reserve records which discusses eyes in March 1984 and notes retinal detachment surgery with no ocular pathology in January 1992.  

The examiner should also consider that the Veteran contends that his eye disability began after excessive physical training.  

9.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, onset, and etiology of any neurological disorder of the left or right leg. 

(i) Identify any neurological disorder of the right or left lower extremity found to be present. 

(ii) For all the neurological disorder(s) identified of the lower extremities, the examiner is asked to opine as to whether it is at least as likely as not that the neurological disability had its onset in service or is otherwise related to service, to include exposure to herbicide agents.  

The examiner should review the March 1968 service records from neurology which note numbness in the right leg.  A reserve record from what appears to be from approximately the late 1970s notes numbness in the feet.  

The Veteran contends that his neurologic disorder is related to service to include sitting for extended periods of time in an armored carrier.  

10.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, onset, and etiology of his GERD. 

The examiner is asked to opine as to whether it is at least as likely as not that the GERD had its onset in service or is otherwise related to service, to include exposure to herbicide agents. 

The Veteran contends that he had stomach problems in service and when he returned from service, which he associated with service in Vietnam, to include eating c-rations.  

The examiner should review the service records which note diarrhea and stomach pain (July 1962, November 1965, April 1967, and May 1967 records).  An April 1968 record notes gastroenteritis.    

11.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, onset, and etiology of any skin condition of the right arm or back.  

(i) The examiner is asked to identify any skin disability of the right arm and/or back. 

(ii)  The examiner should then opine as to whether the identified skin disability had its onset in service or is otherwise related to service, to include exposure to herbicide agents.  

The examiner should consider the September 1960 record of a rash.  

12.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




